Name: EFTA SURVEILLANCE AUTHORITY DECISION No 68/95/COL of 19 June 1995 approving the plan presented by Norway to monitor and control salmonella in poultry
 Type: Decision
 Subject Matter: nan
 Date Published: 1995-08-10

 Avis juridique important|E1995C0068EFTA SURVEILLANCE AUTHORITY DECISION No 68/95/COL of 19 June 1995 approving the plan presented by Norway to monitor and control salmonella in poultry Official Journal L 189 , 10/08/1995 P. 0033 - 0033EFTA SURVEILLANCE AUTHORITY DECISION No 68/95/COL of 19 June 1995 approving the plan presented by Norway to monitor and control salmonella in poultry THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in Point 34c of Chapter I of Annex I to the Agreement on the European Economic Area concerning measures for protection against specified zoonoses and specified zoonotic agents in animals and products of animal origin in order to prevent outbreaks of food-borne infections and intoxications (Council Directive 92/117/EEC; hereinafter referred to as the Zoonoses Act) and in particular Article 8 (3) thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (e) thereof,Whereas in accordance with Article 8 (2) of the Zoonoses Act, Norway has by letter dated 24 April 1995 sent a plan to monitor and control salmonella in Norwegian poultry;Whereas the aforementioned plan meets the criteria laid down in Article 8 (2) of the Zoonoses Act;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority;Whereas the plan should be approved accordingly,HAS ADOPTED THIS DECISION:1. The plan presented by Norway to monitor and control salmonella in poultry is hereby approved.2. Norway shall bring into force by 1 September 1995 the laws, regulations and administrative provisions for implementing the plan referred to in Point 1.3. This Decision shall enter into force on 1 September 1995.4. This Decision is addressed to Norway.5. This Decision shall be authentic in the English language.Done at Brussels, 19 June 1995.For the EFTA Surveillance AuthorityBjÃ ¶rn FRIÃ FINNSSONCollege Member